DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (USPN 2014/0306948 A1).

As to claim 1, Iwamoto teaches a display driver comprising:

a drive circuit (see at least fig. 2 (24)) configured to drive an electro-optical panel based on the power supply voltage;
a control circuit configured to control the drive circuit (see at least fig. 2, [0019] “a drive control unit that …. controls an operation of the scanning signal line drive circuit”, and [0028]-[0032]);
a power supply line through which the power supply voltage (see at least fig. 2 (15)) from the power supply circuit is supplied to the drive circuit; 
a first monitoring circuit (see at least fig. 2 (17) and figs. 12-14) configured to monitor a voltage at a first node (see at least fig. 2 (1st node)) of the power supply line, the first node being closer to the power supply circuit than to the drive circuit, and output a monitoring result to the control circuit; and
a second monitoring circuit (see at least fig. 2 (13) and figs. 12-14) configured to monitor a voltage at a second node (see fig. 2 (2nd node)) of the power supply line, the second node being closer to the drive circuit than to the power supply circuit, and output a monitoring result to the control circuit.
It would have been obvious to one of ordinary skill in the art to combine the various teachings of Iwamoto because the embodiments of Iwamoto provide the same function to suppress the occurrence of display defect/malfunction (see at least [0093], [0094], [0098], [0101], [0102], [0177]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known and one skilled in the art could have 


    PNG
    media_image1.png
    588
    745
    media_image1.png
    Greyscale


As to claim 13, Iwamoto teaches a display driver comprising:

a drive circuit (see at least fig. 2 (24)) configured to drive an electro-optical panel based on the power supply voltage;
a control circuit configured to control the drive circuit (see at least fig. 2, [0019] “a drive control unit that …. controls an operation of the scanning signal line drive circuit”, and [0028]-[0032]);
a power supply line through which the power supply voltage from the power supply terminal is supplied to the drive circuit (see at least fig. 2 (15));
a first monitoring circuit (see at least fig. 2 (17) and figs. 12-14) configured to monitor a voltage of a first node (see at least fig. 2 (1st node)) of the power supply line, the first node being closer to the power supply terminal than to the drive circuit, and output a monitoring result to the control circuit; and
a second monitoring circuit (see at least fig. 2 (13) and figs. 12-14) configured to monitor a voltage of a second node (see fig. 2 (2nd node)) of the power supply line, the second node being closer to the drive circuit than to the power supply terminal, and output a monitoring result to the control circuit.
It would have been obvious to one of ordinary skill in the art to combine the various teachings of Iwamoto because the embodiments of Iwamoto provide the same function to suppress the occurrence of display defect/malfunction (see at least [0093], [0094], [0098], [0101], [0102], [0177]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known and one skilled in the art could have 

As to claim 2, Iwamoto teaches the display driver according to claim 1 (see above rejection), wherein the drive circuit includes a scan line drive circuit that drives scan lines of the electro-optical panel, when a direction from a first side to a second side, which are opposing short sides of the display driver, is defined as a first direction, the scan line drive circuit includes first to mth scan line drive cells that are placed along the first direction, m being an integer of two or more, and the second node is provided at a position corresponding to one scan line drive cell of the first scan line drive cell and the mth scan line drive cell (see at least fig. 2 (24) and (2nd node)).

As to claim 3, Iwamoto teaches the display driver according to claim 2 (see above rejection), wherein the one scan line drive cell is a scan line drive cell close to one side of the first and second sides, the one scan line drive cell includes a first power line and a first connection node, and is supplied with the power supply voltage through the first power line that is connected to the power supply line at the first connection node, and the second node is a node at a position closer to the one side relative to the first connection node, or the first connection node (see at least fig. 2 (24), (1st and 2nd node)).



As to claim 5, Iwamoto teaches the display driver according to claim 1 (see above rejection), wherein the drive circuit includes a data line drive circuit that drives data lines of the electro-optical panel, when a direction from a first side to a second side, which are opposing short sides of the display driver, is defined as a first direction, the data line drive circuit includes first to nth data line drive cell that are placed along the first direction, n being an integer of two or more, and the second node is provided at a position corresponding to one data line drive cell of the first data line drive cell and the nth data line drive cell (see at least fig. 2 (24) and (2nd node)).

As to claim 6, Iwamoto teaches the display driver according to claim 5 (see above rejection), wherein the one data line drive cell is a data line drive cell close to one side of the first and second sides, the one data line drive cell includes a first power line and a first connection node, and is supplied with the power supply voltage through the first power line that is connected to the power supply line at the first connection node, and the second node is a node at a position closer to the one side relative to the first connection node, or the first connection node (see at least fig. 2 (24), (1st and 2nd node)).

As to claim 7, Iwamoto teaches the display driver according to claim 5 (see above rejection), further comprising a third monitoring circuit configured to monitor a voltage at a third node of the power supply line, the third node being provided at a position corresponding to another data line drive cell of the first data line drive cell and the nth data line drive cell (see at least fig. 2 and note any nodes corresponding to source driving).

As to claim 8, Iwamoto teaches the display driver according to claim 2 (see above rejection), wherein the display driver has third and fourth sides, which are long sides orthogonal to the first and second sides, the power supply circuit is provided at a position closer to the third side than to the fourth side, and the drive circuit is provided at a position closer to the fourth side than to the third side (see at least fig. 2 (15)).

As to claim 9, Iwamoto teaches the display driver according to claim 1 (see above rejection), further comprising a third monitoring circuit configured to monitor a voltage at a third node between the first node and the second node of the power supply line, and output a monitoring result to the control circuit (see at least fig. 2 and note any nodes on side of (15)).

As to claim 10, Iwamoto teaches the display driver according to claim 1 (see above rejection), wherein the control circuit is configured to, when one of a monitoring result of the first monitoring circuit and a monitoring result of the second monitoring circuit indicates that an error has been detected, perform processing for notifying an external device of the error 

As to claim 11, Iwamoto teaches the display driver according to claim 10 (see above rejection), further comprising a terminal for outputting the error detection signal to the external device (see at least fig. 2 and [0093], [0094], [0098], [0101], [0102], [0177] – note in order to suppress the occurrence of display defect/malfunction an error detection would be an obvious from on/off power detected).

As to claim 12, Iwamoto teaches the display driver according to claim 1 (see above rejection), further comprising: a first register to which an error detection flag is set depending on a monitoring result of the first monitoring circuit; and a second register to which an error detection flag is set depending on a monitoring result of the second monitoring circuit (see at least fig. 2 and [0093], [0094], [0098], [0101], [0102], [0177] – note in order to suppress the occurrence of display defect/malfunction an error detection flag would be an obvious from on/off power detected).

As to claim 14, Iwamoto teaches an electronic apparatus (see at least Abstract “liquid crystal display device”) comprising: the display driver according to claim 1 (see above rejection).

.

Response to Arguments
Applicant’s arguments filed 12/23/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        4/26/21

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623